Per Curiam:
There is a sharp conflict in the statements of fact in the affidavits which were presented upon the motion for the injunction pendente lite. The ease is in position to be tried, so that the witnesses may be examined and cross-examined, and evidence adduced which will enable the court to definitely determine the facts, and finally dispose of the question of the propriety of an injunction in this action. The continuance of the injunction until the trial, at this season of the year, cannot prejudice any of .the parties. Therefore, without expressing any opinion on the merits, we have decided to affirm this order, without costs, with leave to the defendants to move to vacate the temporary injunction if the plaintiff shall not promptly move the case for trial. Present — Clarke, P. J., Dowling, Smith, Page and *933Philbin, JJ. Order affirmed, without costs, with leave to defendants to move to vacate temporary injunction if case be not promptly brought to trial.